By the Court:
The petition of Chas. O. Saville, clerlr of the Chancery Court of the city of Richmond, for a writ of error and supersedeas to a judgment rendered by the Circuit Court of the city of Richmond on the 20th day of December, 1910, in a certain proceeding at law by way of mandamus then therein depending, wherein William W. Rountree was plaintiff and the said petitioner was defendant, having been maturely considered, and it appearing to the court that the change of language in section 13 of the Tax Laws of Virginia made by the act of March 17, 1910, was not intended to increase the amount due for the recordation of deeds relating to real estate, and that upon the true construction of said act of 1910, *833section 13 is identical in legal effect with section 13 before it was amended, the court is of opinion that there is, as applied to the facts of this case, no error in the judgment complained of, and the said petition is denied.

Refused.